Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered. 

Claim Status
This Action is responsive to the claim set filed on 10/26/2020. Claims 33, 43 have been amended. Claims 1-32 have been cancelled. Claims 33-53 are presented for examination. Claims 33, 43 are independent claims. 

Terminal Disclaimer
The terminal disclaimer filed on 06/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,382,888 B2, US 10,034,129 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive.
Applicant alleges Styve does not teach “determining a maximum response time defining a maximum time in which attempts to collect notification data associated with a first geofence associated with the consumer device location from at least one repository and a subsequent transmission of the collected notification data to the consumer device may be completed on behalf of the consumer device”. The examiner respectfully disagrees. Styve par 0071-0072 discusses the server identifies all the real estate agents within a maximum radius of a property; the area with the maximum radius around property is the “first geofence”. The server proceeds to contact the identified agents for notification data in batches. Each batch has a predetermined amount of time for which to receive a notification data from at least one agent; the predetermined amount of time is determined from configuration. Since the server stops the process of sending batch requests upon receiving a notification data from at least one agent and since any identified agents that have been contacted for notification data is associated the first geofence, the predetermined amount of time is “a maximum response time defining a maximum time in which attempts to collect notification data associated with a first geofence”. The repository is the database of real estate agents and the devices of the identified real estate agents. Furthermore since the server sends the notification data to the consumer device when an collected notification data” and the server performing the sending is the “subsequent transmission of the collected notification data to the consumer device may be completed on behalf of the consumer device”.

The combination of Styve et al (US 2015/0235332 A1) and new reference Fernandes et al (US 2014/0156801 A1) teaches the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 35-41, 43, 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Styve et al (US 2015/0235332 A1) in view of Fernandes et al (US 2014/0156801 A1).

Claims 33, 43
Styve teaches a method and apparatus comprising at least one processor and at least one memory, the at least one memory storing instructions that, with the at least one memory, cause the apparatus to: receive a proximity message request from a consumer device via a network, the proximity message request comprising location data defining a consumer device location of the consumer (Styve fig 20A step 208 par 0071 10MinReality server 2002 receives from consumer application 2004 a request for nearby real estate agents, the request includes the location of the consumer at a property); determine a maximum response time defining a maximum time in which attempts to collect notification data associated with a first geofence associated with the consumer device location ((Styve par 0072 determine from configuration the predetermined amount of time per batch request {maximum response time} for contacting and collecting notification data from one or more real estate agents identified as locating within the area having a maximum radius around a property {first geofence}) from at least one repository (Styve par 0070 database of real estate agent locations and devices of real estate agents containing agent inputs) and a subsequent transmission of the collected notification data to the consumer device (Styve par 0072-0073 when an agent accepts, transmit to the user the notification data) may be completed on behalf of the consumer device (Styve fig 20A step 212 par 0071 search operation executed in response to request from consumer application 2004), wherein the first geofence is associated with a geofence set comprising a plurality of geofences (Styve par 0041 a list of selected properties for viewing. Par 0072 first geofence is closest search radius of first property, second geofence is closest search radius of second property, etc …; thus plurality of geofences); and in response to determining that the notification data cannot be collected and subsequently transmitted to the consumer device within the maximum response time (Styve par 0072 no agent have responded with notification data to enable the server to transmit to the consumer device the available agent’s information within the predetermined amount of time) and after the maximum response time (Styve par 0072 on determining no agent responded with notification data within the predetermine amount of time, transmits a next batch request to contact the next closest agents), transmit a notification data associated with the first geofence (Styve par 0073 receives a notification response from an agent and transmits the notification data to the consumer device) to a push notification server configured to generate a notification based on the notification data (Styve par 0068 transmits using a push notification using Apple’s Push Notification or Google’s Cloud Message server {push notification server}; hence transmit the notification to a push notification server) and push the notification to the consumer device (Styve par 0068 Apple or Google servers push notification to consumer application).
However, Styve does not specifically teach in response to determining that the notification data cannot be collected and collecting the notification data, transmit the notification data. Fernandes discloses in response to determining that the requested data cannot be collected and subsequently transmitted to the client (Fernandes par 0021 server determines the requested data is not available to generate a complete response to the client) and collecting the requested data after the requested data becomes available (Fernandes par 0021 server waits for requested data to become available and collects the requested data to form a complete response), transmit the requested data (Fernandes par 0021 server transmits the complete response to the client) and asynchronous push (Fernandes par 0065 push data to client when new or updated data becomes available). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Styve with Fernandes by adding the method of waiting for requested data to become available when the requested data is determined to be not available and pushing the requested data after the requested data becomes available as taught by Fernandes where the requested data is replaced by the notification data associated with the first geofence that cannot be collected within the maximum response time, the client is replaced by the consumer device. The motivation to combine Styve and Fernandes is to enable delivery of a complete response and to enable the response to be received more quickly as discussed by Fernandes. 

Claims 35, 45
Styve in view of Fernandes teaches the limitations of claims 33, 43, wherein the first geofence is determined by: determining proximate locations to the consumer device location based on the location data (Styve par 0072 locations of real estate agents relative to location of property at which the user is currently located); determining the geofence set including a geofence associated with each of the proximate locations (Styve par 0072 geofence of closest real estate agents, then geofence of next closest agents, etc…); and selecting the first geofence from the geofence set based at least in part on a proximate location associated with the consumer device location (Styve par 0072 selects geofence of closest real estate agents to send request for showing the property first).

Claims 36, 46
Styve in view of Fernandes teaches the limitations of claims 33, 43, wherein the notification is configured for display via a consumer interface of the consumer device in a first consumer defined style (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known in the art that iOS supports banner style, alert style. The user can select one of the style [see NPL Ben Patterson “iPhone Alerts, Badges, and Banners – What’s the Difference”, pages 4-7, 01/22/14, www.heresthethingblog.com]) when a consumer application associated with the notification is executing in a background of a mobile operating system of the consumer device (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known that an iOS application can run in the background or foreground [see NPL Dan Moren “Get to Know iOS 7: Multitasking”, page 2, 09/18/13, www.macworld.com]. Thus the iOS consumer application can receive and display notification while running in the background).

Claims 37, 47
Styve in view of Fernandes teaches the limitations of claims 36, 46, wherein the first consumer defined style is one or more of a banner style, a banner overlay, or an alert view (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known in the art that iOS supports banner style [see NPL Ben Patterson “iPhone Alerts, Badges, and Banners – What’s the Difference”, page 4, 01/22/14, www.heresthethingblog.com]).

Claims 38, 48
Styve in view of Fernandes teaches the limitations of claims 37, 47, wherein the alert view is configured to cause the mobile operating system to bring the consumer application to a foreground of the mobile operating system of the consumer device to display the notification (The parent claims 37, 47 makes it clear that only one of a banner style, a banner overlay, or an alert view is necessary.  Examiner has addressed a banner style in the rejection above.  In view of the broadest reasonable interpretation of the claims, the limitation of dependent claims 38, 48 which is directed towards further defining an alert view is rejected in view of the examiner's rejection of claims 37, 47).

Claim 39, 49
Styve in view of Fernandes teaches the limitations of claims 33, 43, wherein the notification is configured for display via a consumer interface of the consumer device in a second consumer defined style (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known in the art that iOS supports banner style, alert style. The user can select one of the style [see NPL Ben Patterson “iPhone Alerts, Badges, and Banners – What’s the Difference”, pages 4-7, 01/22/14, www.heresthethingblog.com]) when a consumer application associated with the notification is executing in a foreground of a mobile operating system of the consumer device (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known that an iOS application can run in the background or foreground [see NPL Dan Moren “Get to Know iOS 7: Multitasking”, page 2, 09/18/13, www.macworld.com]. Thus the iOS consumer application can receive and display notification while running in the background).

Claims 40, 50
Styve in view of Fernandes teaches the limitations of claims 33, 43, wherein the notification is configured for display via a consumer interface of the consumer device in a second consumer defined style (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known in the art that iOS supports banner style, alert style. The user can select one of the style [see NPL Ben Patterson “iPhone Alerts, Badges, and Banners – What’s the Difference”, pages 4-7, 01/22/14, www.heresthethingblog.com]) when a consumer application associated with the notification is executing in a foreground of a mobile operating system of the consumer device (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known that an iOS application can run in the background or foreground [see NPL Dan Moren “Get to Know iOS 7: Multitasking”, page 2, 09/18/13, www.macworld.com]. Thus the iOS consumer application can receive and display notification while running in the background).

Claims 41, 51
Styve in view of Fernandes teaches the limitations of claims 40, 50, wherein the second consumer defined style is one or more of a popup window over the consumer application or a banner style (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known in the art that iOS supports banner style [see NPL Ben Patterson “iPhone Alerts, Badges, and Banners – What’s the Difference”, page 4, 01/22/14, www.heresthethingblog.com]).

Claims 34, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Styve et al (US 2015/0235332 A1) in view of Fernandes et al (US 2014/0156801 A1) as applied to claims 33, 43 above, further in view of Obermeyer et al (US 2013/0045760 A1).

Claims 34, 44
Styve in view of Fernandes teaches the limitations of claims 33, 43, wherein the at least one memory stores instructions that, with the at least one processor further cause the apparatus to: in response to determining that the notification data cannot be collected within the maximum response time, transmit a proximity message response to the consumer device, the proximity message response comprising and the notification data associated with the first geofence (Styve par 0048 if no real estate agent is found, transmits the notification indicating no real estate agent is found in response to the proximity request message).
However, Styve in view of Fernandes does not specifically teach asynchronously push.  Obermeyer discloses transmitting a set of geofence (Obermeyer claim 24 server responds a set of geofences based on a location). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Styve in view of Fernandes with Obermeyer by adding the method of transmitting a set of geofences to the client device as taught by Obermeyer. The motivation to combine Styve in view of Fernandes and Obermeyer is to provide privacy and reduce energy consumption as discussed by Obermeyer. 

Claims 42, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Styve et al (US 2015/0235332 A1) in view of Fernandes et al (US 2014/0156801 A1) as applied to claims 33, 43 above, further in view of Wippler, III (US 2016/0202069 A1).

Claims 42, 52
Styve in view of Fernandes teaches the limitations of claims 33, 43, wherein the at least one memory stores instructions that, with the at least one processor, further cause the apparatus to: receive a second proximity message request from the consumer device via the network, the second proximity message request comprising second location data defining a second consumer device location of the consumer device (Styve par 0038, 0041 a route plan tool for the user to select the properties to view in specific order. Based on user input, the system outputs for the user driving instructions and timings associated with user selected properties. A first property for viewing request submitted by the user is the first proximity message, a second property for viewing request submitted by the user is the second proximity message); and select the notification data for transmission based on a second geofence selected based at least in part on the estimated timing (Styve par 0043 user may request showing of the second property by nearby real estate agents within a predetermined time, e.g. request real estate to show second property in 20 minutes. The server estimate the amount of time it will take for a nearby real estate agent to arrive at the requested location and send notifications to the user based on the determination).
However, Styve in view of Fernandes does not specifically teach asynchronously push.  Wippler, III discloses determine a travel speed associated with the consumer device based at least in part on the first location data and the second location data (Wippler III par 0042 determine the speed between the origin and destination for use in determining the estimated time of arrival). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Styve in view of Fernandes with Wippler III by replacing the estimated timing with the travel speed where the travel speed is the speed determined between the origin and destination as taught by Wippler III where the origin is the first property location and the destination is the second property location. The motivation to combine . 

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Styve et al (US 2015/0235332 A1) in view of Fernandes et al (US 2014/0156801 A1) as applied to claim 43 above, further in view of Westberg (US 2012/0221706 A1).

Claim 53
Styve in view of Fernandes teaches the limitations of claim 43.
However, Styve in view of Fernandes does not specifically teach the maximum response time is determined based at least in part on a response time parameter received from the consumer device. Westberg discloses the maximum response time is determined based at least in part on a response time parameter received from the client device (Westberg par 0058 maximum response time can be determined indirectly based on information in the request). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Styve in view of Fernandes with Westberg by adding the method of determining a maximum response time based on information in the request as taught by Westberg and replacing the configured maximum response time of Styve with the determined maximum response time of Styve. The motivation to combine Styve in view of Fernandes and Westberg is to enable delivery of content in more predictable way within more predictable time as discussed by Westberg. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        


/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649